Citation Nr: 0714828	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.

2.	Eligibility for Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  The veteran died in October 1999.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for cause of the veteran's 
death and DIC benefits under 38 U.S.C.A. § 1318.  The RO 
issued a notice of the decision in April 2000, and the 
appellant timely filed a Notice of Disagreement (NOD) in 
February 2001.  Subsequently, in November 2002 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
January 2003, the appellant timely filed a substantive 
appeal.

The appellant initially had requested a Travel Board hearing 
on this matter, but subsequently withdrew that request in 
writing in February 2003.  On appeal in July 2004, the Board 
remanded the case for additional development, to include 
providing complete Veterans Claims Assistance Act (VCAA) 
notice, soliciting medical records from a Dr. G.S., and 
gathering the veteran's medical records from the Social 
Security Administration (SSA).  The Appeals Management Center 
(AMC) provided Supplemental Statements of the Case (SSOCs) in 
December 2004 and February 2007.  

The Board finds that the AMC complied with the July 2004 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in July 2004.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of any notice that VA 
failed to provide, no prejudice to the appellant resulted.

2.	During his lifetime, the veteran was service connected for 
bilateral hearing loss only, evaluated at 90 percent from 
February 27, 1991, and he received total disability based 
on individual unemployability (TDIU) from this date.

3.	The veteran died in October 1999.

4.	The veteran's death certificate indicates that he died of 
lung cancer due to tobacco use.

5.	There is no medical evidence of lung cancer during service 
or for many years thereafter, nor is there competent 
evidence of a nexus between the veteran's fatal lung 
cancer and any incident of service.

6.	By an April 1997  RO decision, the veteran was granted 
TDIU, effective from February 27, 1991, the date of his 
original direct service connection claim for bilateral 
hearing loss.   

CONCLUSIONS OF LAW

1.	A service-connected disability neither caused nor 
contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).

2.	The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claims, such as these, that 
were pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
RO rendered the decision from which the appellant appeals 
prior to November 2000 in March 2000, provisions of the VCAA 
still apply.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA, and of 
any notice that VA failed to provide, no prejudice to the 
veteran resulted.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004 letter sent to the appellant by the AMC adequately 
apprised her of the information and evidence needed to 
substantiate the claims.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The August 2004 letter from the AMC satisfies these mandates.  
It informed the appellant about the type of evidence needed 
to support her cause of death claim, namely, proof of that a 
service connected disability was either a principal or 
contributory cause of the veteran's death.  This letter also 
apprised her of the evidence required to substantiate her DIC 
claim, specifically, that if the veteran died from a 
nonservice connected injury, he must have been rated as 
totally disabled for a service connected disorder for at 
least ten years immediately prior to his death.  Although 
this letter did not inform the appellant about the 
possibility of establishing DIC through a "hypothetical 
entitlement" theory, the appellant, through her accredited 
representative's June 2004 Brief, demonstrated actual 
knowledge of this theory.  Accordingly, no prejudice to the 
appellant could have resulted in any defective notice of this 
potential theory of entitlement.  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate the 
claim)   

The August 2004 AMC letter also clearly disclosed VA's duty 
to obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, as well as its obligation to make reasonable efforts 
to attain private records, provided the appellant gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
appellant in obtaining these records, she carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the appellant 
that VA would obtain a medical opinion if the AMC determined 
such to be necessary to make a decision on the claims.  It 
also specifically asked the appellant to provide VA with any 
additional information or evidence in her possession.  The 
Board thus finds that the appellant was effectively informed 
to submit all relevant evidence in her possession, and that 
she received notice of the evidence needed to substantiate 
the claims, the avenues by which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant 
received notice of what type of information and evidence was 
needed to substantiate the claims in the August 2004 letter, 
but she did not receive notification about the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Despite the inadequate notice provided on 
these two elements, the Board finds no prejudice to her in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against her cause of death and DIC claims 
renders moot any question about potential ratings and 
effective dates.  Moreover, the AMC supplied notice of these 
two Dingess elements in its February 2007 SSOC.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the appellant prior to the 
March 2000 RO decision that is the subject of this appeal in 
its August 2004 letter.  Notwithstanding this belated notice, 
however, the Board determines that the AMC cured this defect 
by providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the December 
2004 and February 2007 SSOCs.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The appellant thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of adjudicating the claims, 
apparently because the AMC did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).      

As discussed below, the evidence of record clearly 
demonstrates that the veteran died from lung cancer due to 
tobacco use, and there is no indication that he incurred any 
lung disorder during service or within the applicable 
presumptive period.  In addition, the Board finds that the 
medical evidence of record is sufficient to render the 
instant decision on both claims.  Thus, VA has no further 
duty to provide a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Cause of Death 

a. Law & Regulations
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include malignant tumors, such as lung cancer, 
among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A claimant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
A March 1942 Report of Physical Examination for Enlistment 
contains a normal clinical evaluation of the ears and hearing 
(15/15 whispered voice).  

The veteran's January 1946 Report of Physical Examination for 
Discharge reflects that he had normal bilateral hearing 
(15/15 whispered and spoken voice).  His January 1946 Notice 
of Separation report indicates that he served as a diesel 
engineer aboard ship, where he operated and maintained 
equipment.

During his lifetime, the veteran was service connected for 
bilateral hearing loss, evaluated at 90 percent from February 
27, 1991, the date of the veteran's direct service connection 
claim.  The veteran was not service connected for any other 
disorder during his life, to include any lung disorder or 
lung cancer. 

The veteran's Death Certificate reveals that he died in 
October 1999.  It lists the immediate cause as lung cancer 
due to tobacco abuse for 40 years.  

In her February 2001 NOD the appellant acknowledged that the 
veteran died of lung cancer, but maintained that during his 
active service, he was exposed to diesel fumes and fuel, 
which she stated were well-known carcinogens.

c. Discussion
The Board determines that the evidence preponderates against 
the appellant's cause of death claim.  Specifically, at the 
time of his death, the veteran was not service connected for 
any lung disorder, to include lung cancer, which weighs 
against the claim.  In addition, as noted above, the 
veteran's SMRs bear no indication of any complaints of, 
treatment for or diagnosis of any lung disorder, to include 
lung cancer.  Moreover, the record does not reveal that the 
veteran incurred lung cancer within the applicable one-year 
presumptive period after his 1946 service discharge, but 
instead, indicates that this disorder first manifested in 
1999, some 53 years after his separation.  Such a significant 
lapse in time between the veteran's active service and his 
diagnosis of the death-causing disorder also weighs against 
the appellant's claim.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).    

The Board acknowledges the appellant's claim that the 
veteran's in-service exposure to diesel fuel led to the 
development of his death-causing lung cancer.  As a 
layperson, however, she is not competent to provide a medical 
opinion about causation.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the appellant is certainly competent to 
describe symptoms observed within her personal knowledge, 
without an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether an etiological relationship exists between 
the veteran's active service, to include exposure to diesel 
fuel, and his death-causing lung cancer.  As a result, her 
own assertions are not probative to the critical issue in 
this case of whether the veteran's lung cancer was caused by 
his active service.  In addition, no competent medical 
evidence of record has established any link between the 
veteran's in-service diesel fuel exposure and his development 
of lung cancer.  To the contrary, the veteran's death 
certificate expressly indicated that the death-causing lung 
cancer developed as a result of his lengthy history of 
tobacco use.  Accordingly, and in light of all the above 
evidence, service connection for cause of the veteran's death 
must be denied.          


III. DIC Benefits

a. Law & Regulations
38 U.S.C. § 1318 sets forth the provisions that award 
benefits to survivors of certain veterans rated totally 
disabled at the time of death.  See 38 U.S.C.A. § 1318.  
Specifically, it provides that the Secretary shall pay 
benefits to the surviving spouse of the deceased veteran who: 
(a) dies not as the result of his own willful misconduct; and 
(b) was in receipt of or entitled to receive compensation at 
the time of death for a service connected disability rated 
totally disabling if: (i) the disability was continuously 
rated totally disabling for a period of 10 years or more 
immediately preceding death; or (ii) the disability was 
continuously rated totally disabling for a period of not less 
that 5 years from the date of such veteran's discharge or 
other release from active duty; or (iii) the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999 and satisfied other requirements.  38 U.S.C.A. § 
1318(a), (b).  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime. 

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had actually established a right to receive 
total service-connected disability compensation for the 
period of time required by § 1318, or would have established 
such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  

Subsequently, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 
2000), the Federal Circuit held that, for the purpose of 
determining whether a survivor was entitled to "enhanced" 
DIC benefits under 38 U.S.C. § 1311(a)(2) (veteran required 
to have been rated totally disabled for a continuous period 
of eight years prior to death), the implementing regulation, 
38 C.F.R. § 20.1106, did permit "hypothetical entitlement."

Then, in National Organization of Veteran's Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interpreted a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (§§ 1311 and 
1318) in conflicting ways.  The Federal Circuit remanded the 
case and directed VA to stay all proceedings involving claims 
for DIC benefits under 38 U.S.C. § 1318 where the outcome was 
dependent on an interpretation of 38 C.F.R. § 3.22 pending 
the conclusion of an expedited rulemaking. 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.  Thereafter, in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
acknowledged that VA had determined that the two statutes at 
issue should be interpreted in the same way and had amended 
38 C.F.R. § 20.1106 to provide that claims under § 
1311(a)(2), like claims under § 1318, would be decided taking 
into account prior determinations issued during the veteran's 
lifetime.  The Federal Circuit held that VA could properly 
construe the "entitled to receive" language of § 1311(a)(2) 
and § 1318 in the same way, and could properly construe the 
language of the two statutes to bar the filing of new claims, 
that is, preventing an application for benefits where no 
claim had been filed during the veteran's life or where the 
claim had been filed, denied and not subject to reopening.   

As a result, the "hypothetical entitlement" currently no 
longer exists as a viable basis for establishing benefits 
under either 38 U.S.C. §§ 1311(a)(2) or 1318.  Therefore, the 
only way for a claimant now to prevail on a claim for 
benefits is: (1) by satisfying the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for CUE in a 
previous rating decision.  In the instant case, the Board 
notes that the appellant has not claimed entitlement to DIC 
under 38 U.S.C.A. § 1318 based on the grounds of CUE in a 
prior VA decision, and she does not claim entitlement to this 
benefit based on the submission of new or material evidence 
to reopen a final prior VA decision. 

However, in Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), 
the Court determined that the January 21, 2000 amendment to 
38 C.F.R. § 3.22 amounted to a substantive change in the law.  
The Court found that this amendment § 3.22, which barred the 
"hypothetical" entitlement theory with respect to DIC 
claims made pursuant to 38 U.S.C. § 1318, would not apply to 
claims filed prior to that January 2000 date.  The Board must 
therefore consider the hypothetical entitlement theory with 
respect to § 1318 DIC claims filed prior to January 21, 2000.  
On and after that date, hypothetical entitlement claims 
remain unauthorized.  In the instant case, the appellant 
filed her DIC claim prior to the January 2000 amendment in 
December 1999; thus, the Board must consider and analyze the 
hypothetical entitlement theory.

b. Factual Background
As noted above, the veteran had a normal clinical evaluation 
of the ears, to include normal hearing, on his entrance and 
separation examination Reports.

In February 1946 the veteran filed a service connection claim 
for a fungus infection and arthritis, which the RO denied in 
addition to providing the veteran with notice of his 
appellate rights.  At this time, the veteran did not file a 
claim for bilateral hearing loss.    

In September 1952 the veteran again submitted a claim for 
service connection for a fungus infection, which the RO 
denied.  Again, the veteran had not claimed service 
connection for hearing loss at this time.

In March 1990 the veteran submitted a claim for service 
connection for fungus of the feet and ears, and also claimed 
that he experienced hearing loss, as secondary to the fungus 
infection.  The RO, in July 1990, issued a letter, which 
informed the veteran that it declined to reopen his service 
connection claim for a fungus disorder, due to the lack of 
submission of new and material evidence.  

In August 1990, the veteran filed a Statement in Support of 
Claim where he stated that his fungus ear infection during 
service had caused sores, drainage problems and progressive 
hearing loss.  The RO, also in August 1990, again declined to 
reopen this claim for want of new and material evidence 
submitted by the veteran.      
The RO received a correspondence from the veteran on February 
27, 1991, where he stated that his hearing loss "certainly 
began with service in engine rooms aboard two ships."  The 
RO construed this statement as a direct service connection 
claim for hearing loss and initially denied it in April 1991.    

A June 1996 VA medical examination report indicates that the 
veteran indicated that he first began noticing a hearing 
deficit post-discharge in 1950.

In December 1996, the RO granted service connection for 
bilateral hearing loss, evaluating it at 90 percent from 
February 27, 1991, the date of the veteran's direct service 
connection claim.  It issued a notice of this decision in 
January 1997.  

In January 1997 the veteran filed a claim for total 
disability based on individual unemployability (TDIU).  The 
RO granted this claim in April 1997, assigning an effective 
date of February 27, 1991, the date of the veteran's direct 
service connection claim for bilateral hearing loss.  He 
received a notice of this decision in April 1997, which also 
apprised him of his appellate rights. 

In December 1999 the appellant submitted a claim for cause of 
the veteran's death and DIC benefits.  

In her February 2001 NOD the appellant stated that the SSA 
recognized the veteran's hearing loss as early as 1975 and 
that but-for misinformation, the veteran would have applied 
for benefits based on his hearing disability back in 1946, 
1947, 1954, or, at the latest, 1975.  She conveyed that the 
veteran had never been informed about his rights to appeal.    
 
In August 2004, the AMC requested the veteran's records from 
the SSA.  In response, the SSA National Records Center (NRC) 
indicated that it could not send the requested records, 
because, after an exhaustive and comprehensive search, it 
could not locate the veteran's folder.  
Also in August 2004, the appellant submitted an Authorization 
and Consent Form to release relevant medical information to 
VA.  She indicated her belief that Dr. G.S. had been a 
physician at SSA, who had treated the veteran.  She did not 
recall his full name or address.  In an accompanying 
Statement in Support of Claim, the appellant conveyed that 
she had no further evidence to offer in support of her 
claims, but reiterated that the veteran had attempted to file 
a claim in 1947 and 1955, but that no one had informed him of 
the right to appeal adverse determinations.      

c. Discussion
After a thorough review of the evidence of record, to include 
consideration of any "hypothetical entitlement" claims, the 
Board determines that the evidence preponderates against the 
appellant's DIC claim.  The evidence of record does not 
demonstrate that the veteran was actually ever a POW, 
pursuant to 38 U.S.C.A. § 1318(b)(3), nor does it reflect 
that he actually received a total disability rating for a 
period of ten consecutive years immediately prior to his 
death or for at least five years immediately following his 
discharge from service, as required by § 1318(b)(1) and (2).  
Instead, the evidence indicates that the RO granted TDIU in 
April 1997, effective from February 1991, approximately eight 
years prior to the veteran's death and more than 40 years 
after his service discharge.    

The record also does not indicate that the veteran 
hypothetically could have established TDIU for the ten years 
immediately prior to his death, that is from October 1989, or 
for the five years immediately after his 1946 service 
discharge.  As the record reveals, the veteran first filed a 
direct service connection claim for bilateral hearing loss in 
February 1991, some eight years prior to his death.  In 
addition, while the Board acknowledges that the veteran 
submitted a secondary service connection claim for bilateral 
hearing loss allegedly caused by a claimed fungus disability 
in March 1990 and August 1990, even if the Board was to 
consider either 1990 date as the date of the veteran's 
original service connection claim for hearing loss, it still 
would not assist the appellant in the instant appeal, as such 
a filing occurred only nine years prior to the veteran's 
death.  See 38 U.S.C.A. § 5110 ("the effective date of an 
award based on an original claim . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore"); 38 
C.F.R. § 3.400 ("[e]xcept as otherwise provided, the 
effective date of an evaluation and award of . . . 
compensation . . . based on an original claim. . . will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later").  Accordingly, the veteran could 
not even hypothetically have been in receipt of TDIU for the 
full 10 years immediately prior to his October 1999 death, as 
required by § 1318(b)(1) (1999).  

The Board recognizes the appellant's assertion that the 
veteran had ceased working in 1975 and had received 
disability due to his hearing disorder from the SSA as of 
that year, which could support a claim for hypothetical 
entitlement dating back to 1975.  However, the record 
contains no medical or SSA evidence to this effect, and  the 
AMC attempted to retrieve any relevant medical records from 
SSA and a Dr. G.S. without success, as these reports could 
not be located.  Accordingly, hypothetical entitlement based 
on a claimed SSA disability finding more than ten years prior 
to the veteran's death cannot be established.     

The veteran also could not have established service 
connection for bilateral hearing loss and TDIU for the period 
of five years immediately following his 1946 discharge from 
service.  As noted above, the veteran's SMRs bear no 
indication of a hearing disorder, to include on his 1946 
separation.  In addition, the record lacks any medical 
evidence establishing the veteran's bilateral hearing loss 
within the first five years post-service, and the appellant 
has indicated, through an August 2004 Statement in Support of 
Claim, that she has no further medical evidence to offer in 
support of her claim.  Accordingly, because the appellant 
cannot satisfy the requirements of 38 U.S.C.A. § 1318 (1999), 
under either an "actual claims" or a "hypothetical claims" 
theory, the DIC claim must be denied.        

The Board acknowledges that appellant has stated that the 
veteran was unaware of his VA procedural rights, and that he 
did not know that he could have pursued a service connection 
claim for hearing loss prior to the time he filed his claim 
in the 1990s.  With respect to the first contention, the 
Board comments that the veteran was so informed of his 
appellate rights to adverse VA decisions in a February 1946 
RO notice of decision, which denied service connection for a 
fungal disorder.  In addition, with respect to the latter 
assertion, even assuming that the veteran did not know that 
he could apply for benefits, he, and all other individuals, 
is necessarily charged with knowledge of the regulations 
permitting the application for such VA compensation benefits.  
See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947) (holding that regulations are binding on all who seek 
to come within their sphere "regardless of actual knowledge 
of what is in the [r]egulations or of the hardship resulting 
from innocent ignorance"); Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991) (noting that that all are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations).  Accordingly, any claimed ignorance of the law 
is not relevant to adjudication of the instant appeal.         


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits, under 38 U.S.C.A. § 1318, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


